             Case 2:16-cv-01094-TLN-AC Document 54 Filed 10/05/20 Page 1 of 2


1    KNIGHT LAW GROUP LLP
     Steve Mikhov (SBN 224676)
2    stevemusfc@knightlaw.com
3    10250 Constellation Blvd., Suite 2500
     Los Angeles, CA 90067
4    Telephone: (310) 552-2250
     Fax: (310) 552-7973
5
     Attorneys for Plaintiff,
6    LISA EVANS
7
     ONGARO PC
8    Scott S. Shepardson (SBN 197449)
     sshepardson@ongaropc.com
9    1604 Union Street
     San Francisco CA 94123
10   Telephone: (415) 433-3900
11   Attorneys for Defendant,
     FCA US LLC
12
                                 UNITED STATES DISTRICT COURT
13                              EASTERN DISTRICT OF CALIFORNIA
14   LISA EVANS                                    CASE NO : 2:16-cv-01094-TLN-AC
15
                                Plaintiff,
16   v.                                            ORDER GRANTING JOINT
                                                   STIPULATION AND ORDER FOR
17   FCA US LLC, a Delaware Limited Liability      DISMISSAL WITH PREJUDICE
     Company, and DOES 1 through 10 inclusive
18   Defendants,
19               Defendants.                       Honorable Judge Troy L. Nunley

20
21
22
23
24
25
26
27
28
                                             -1-
          ORDER GRANTING JOINT STIPULATION AND ORDER FOR DISMISSAL WITH
                                    PREJUDICE
             Case 2:16-cv-01094-TLN-AC Document 54 Filed 10/05/20 Page 2 of 2


1                                                     ORDER
2           The stipulation is approved. The entire action is hereby dismissed with prejudice;
3           The Court will jurisdiction to in order to finalize all terms of settlement and to enforce
4    the remaining payment obligations, if necessary; and
5           The deadline to file Plaintiff’s Motions for fees, costs and expenses will be 60 days from
6    dismissal pending completion of all terms of the settlement and payment of settlement funds is
7    received by the Plaintiff .

8
            IT IS SO ORDERED.
9
10   DATED: October 5, 2020
                                                                 Troy L. Nunley
11                                                               United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-
         ORDER GRANTING JOINT STIPULATION AND ORDER FOR DISMISSAL WITH
                                   PREJUDICE
